          Case 3:18-cv-02076-MO            Document 11        Filed 12/07/18   Page 1 of 2




M. Christie Helmer, OSB No. 743400
chris.helmer@millernash.com
Jess G. Webster, OSB No. 155330
Jess.webster@millernash.com
Sanja Muranovic, OSB No. 171774
sanja.muranovic@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

        Attorneys for Defendant
        Vigorous Shipping & Trading, S.A.




                                   UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON


PACIFIC GULF SHIPPING CO.,                           No. 3:18-cv-02076-MO

                      Plaintiff,                     NOTICE OF RESTRICTED APPEARANCE
                                                     PURSUANT TO RULE E(8) OF THE
        v.                                           SUPPLEMENTAL RULES FOR CERTAIN
                                                     ADMIRALTY AND MARITIME CLAIMS
ADAMASTOS SHIPPING & TRADING
S.A., VIGOROUS SHIPPING &
TRADING, S.A., BLUE WALL
SHIPPING LTD., and PHOENIX
SHIPPING & TRADING S.A.,

                      Defendants.


TO:                Office of the Clerk, United States District Court,
                   District of Oregon

AND TO:            David R. Boyajian and Kent Roberts, Schwabe, Williamson & Wyatt, P.C.,
                   Attorneys for Plaintiff Pacific Gulf Shipping Co.



Page 1 - NOTICE OF RESTRICTED APPEARANCE PURSUANT TO RULE E(8) OF THE
         SUPPLEMENTAL RULES FOR CERTAIN ADMIRALTY AND MARITIME CLAIMS
4846-4620-5570.2
          Case 3:18-cv-02076-MO         Document 11      Filed 12/07/18     Page 2 of 2




        The Clerk will please note the appearance of the undersigned attorneys for claimant

Vigorous Shipping & Trading, S.A. solely to defend the claims asserted against defendant

Vigorous Shipping & Trading, S.A. under Supplemental Admiralty Rule B that led to the

Process of Attachment against the vessel M/V VIGOROUS, IMO No. 9298521, as it is entitled

to do under Supplemental Rule E(8), Federal Rules of Civil Procedure.

        By entering this restricted appearance, Vigorous Shipping & Trading, S.A. does not

waive any defenses that it, Defendants, or the vessel may have to Plaintiff’s claims as stated in

this matter.

        You are hereby directed to serve all future pleadings or papers, except process, upon said

attorneys, at their address below stated.


                   DATED: December 7, 2018.

                                              MILLER NASH GRAHAM & DUNN LLP



                                              s/ M. Christie Helmer
                                              M. Christie Helmer, OSB No. 743400
                                              chris.helmer@millernash.com
                                              Jess G. Webster, OSB No. 155330
                                              jess.webster@millernash.com
                                              Sanja Muranovic, OSB No. 171774
                                              sanja.muranovic@millernash.com
                                              Telephone: 503.224.5858
                                              Facsimile: 503.224.0155

                                              Attorneys for Defendant
                                              Vigorous Shipping & Trading, S.A.




Page 2 - NOTICE OF RESTRICTED APPEARANCE PURSUANT TO RULE E(8) OF THE
         SUPPLEMENTAL RULES FOR CERTAIN ADMIRALTY AND MARITIME CLAIMS
4846-4620-5570.2
